Response to petition eos Reheahing by
Judge Lassing.
• In the petition for rehearing our attention is called to the fact that in the opinion herein the appellee is designated as “The Travelers Insurance Company of Hartford, Connecticut.” While the company is of Hartford, Connecticut, its corporate name is “The Travelers Insurance Company,” and the words “of Hartford, Connecticut,” are stricken from the opinion wherever they appear as a part of appellee’s corporate name. This mistake likewise leads to the incorporation of the following paragraph in the opinion:
“When appellee adopted the name ‘Travelers Insurance Company, ’ it must have had the idea that this was a generic term, for its title is ‘The Travelers Insurance Company of Plartford, Connecticut.’ If it did not recognize travelers insurance as a distinct branch or class of business in the insurance world, the necessity for the addition of.the words ‘of Hartford, Connecticut’, is wanting ; for its title, ‘ Travelers Insurance Company, ’ without the use of these words, would have been amply protected if the word ‘travelers,’ as used, was not a generic term. While the addition of the words ‘of Hartford, Connecticut,’ to the words ‘Travelers Insurance Company’ is not by any means conclusive that the appellee company at that time regarded travelers insurance as a distinct branch of the insurance business, still it lends some color to the claim that it. was so regarded. ’ ’
With the name corrected, this paragraph had no place in the opinion, and it is withdrawn.